Citation Nr: 1201919	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  07-22 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a disability of the right lower extremity characterized by numbness/paresthesia.

2. Entitlement to service connection for a disability characterized by syncopal episodes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to August 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for a right shoulder disorder and history of syncope episodes. 

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Seattle, Washington, hence, that RO now has jurisdiction over the claims on appeal.

In November 2010, the Board remanded the claims on appeal for additional development and adjudicative action. The Board notes that a December 2010 report from the Medical Administration Service (MAS) indicates that the Veteran withdrew his claims; however, the Veteran has failed to submit a written request to withdraw the claims on appeal pursuant to a January 2011 notice letter, sent by the Appeals Management Center, nor did the Veteran's representative attempt to withdraw the claims on behalf of the Veteran in the December 2011 post-remand brief. Thus, the appeal continues and has been returned to the Board for further appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The competent and probative medical evidence of record does not show that the Veteran currently has a disability of the right lower extremity characterized by numbness/paresthesia or a disability characterized by syncopal episodes.



CONCLUSIONS OF LAW

1. A disability of the right lower extremity characterized by numbness/paresthesia was not incurred in service or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.655 (2011).  

2. A disability characterized by syncopal episodes was not incurred in service or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.655 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a May 2005 Notice Acknowledgement and Response letter as part of the Benefits Delivery at Discharge (BDD) Program. In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, a November 2010 letter included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

Although the November 2010 letter was not issued before the September 2005 rating decision on appeal, the Veteran has not been prejudiced, as the claims on appeal were readjudicated in a September 2011 supplemental statement of the case (SSOC). See Prickett v. Nicholson, 20 Vet. App. 370 (2006). Additionally, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, prejudicial, normally falls upon the party attaching the agency's determination, except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the claims on appeal, the evidence of record includes the Veteran's service treatment records, an August 2005 private treatment record, and a June 2005 VA examination report through QTC Medical Services (QTC). The examiner recorded pertinent examination findings and rendered no medical opinion with regard to the claimed disabilities. The Board finds that the examination report provides probative evidence as to the Veteran's clinical disability picture for the claimed disabilities on appeal. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Per the November 2010 Board remand instructions, the Veteran was scheduled in December 2010 for neurological and peripheral nerves examinations. The Veteran failed to appear for either examination without good cause and the December 2010 report from MAS indicated the examinations were cancelled by the Veteran. Neither the Veteran nor his representative has indicated a desire for another examination. Therefore, the Board finds that no further effort to pro vide an additional examination is warranted and the claims on appeal will be decided based on the evidence of record. See 38 C.F.R. §§ 3.159 and  3.655 (2011).

Pursuant to the Board's November 2010 Board remand request, the RO was instructed to obtain and associate with the claims file any pertinent VA or other inpatient or outpatient treatment records subsequent to June 2005, the date of the only VA examination of record. The RO submitted a request for such records to the VA Medical Center (VAMC) in Seattle, Washington, and a November 2010 response noted that the facility had no records pertaining to the Veteran as requested. In a January 2011 notice letter and September 2011 supplemental statement of the case (SSOC), the Veteran was informed of the RO's unsuccessful efforts and was requested to send any pertinent records he had in his possession. The Veteran has failed to provide such information, thus the Board concludes that VA's duty to assist the Veteran has been satisfied. See 38 C.F.R. § 3.159(e) (2011).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal. The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

The Veteran contends that service connection is warranted for a disability of the right lower extremity characterized by numbness/paresthesia and a disability characterized by syncopal episodes. Due to the similar disposition of the claims on appeal, the Board will address them in a common discussion below. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 1131 (West Supp. 2010). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes. See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997). A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.' Id. When the disease identity is established, there is no requirement of evidentiary showing continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim. Id.

When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original or reopened compensation claim, the claim shall be rated based on the evidence of record. See 38 C.F.R. § 3.655 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As discussed in the November 2010 Board decision, service  treatment records reveal that the Veteran underwent evaluation and/or received treatment for various right lower extremity problems and syncopal and/or vasovagal episodes on multiple occasions during his period of active military service, yet there was no definitive explanation of or diagnosis for such treatment. 

In conjunction with the Veteran's separation examination, a March 2005 neurological evaluation was conducted, which noted that the Veteran had been referred to the neurology clinic for intermittent weakness of his right lower extremity. When questioned, the Veteran indicated that he experienced four to five episodes of right lower extremity weakness associated with running over the course of the past five months. According to the Veteran, he began to lose control of his right leg while running, especially when he pushed himself "very strongly." When further questioned, the Veteran indicated that his last episode of right lower extremity weakness had occurred in January 2005, during which he lost all control of his right leg, had to stop running, and walked approximately one-quarter mile back to the gym by "drag[ging] his right leg" behind him. After returning to the gym, the Veteran was able to sit, wiggle his toes, both flex and extend his knee, and lift his leg off the bed; however, he could not move his foot at the ankle.

During the evaluation, the Veteran also reported intermittent lightheadness, with past episodes of syncope. Reportedly, the Veteran had been evaluated for syncope in 1992, at which time he was administered an electroencephalogram and told that was normal, and underwent magnetic resonance imaging (MRI). The MRI report showed a "couple of white spots," though no further follow up was done. Moreover, the Veteran's surgical history was significant for vein stripping of the right leg in 2002, as well as vein stripping of the left leg in 2004. 

Following the March 2005 neurological evaluation, the Veteran received a clinical assessment of intermittent loss of function of the right leg related to running. According to the examiner, the exact nature of the Veteran's right leg dysfunction, including the exact distribution of his weakness, was unclear. While the Veteran denied experiencing numbness in his leg, he described a frequent sensation in that leg of a "heavy and dead feeling," which, according to the examiner, might indicate that there was some sensory disturbance which occurred during the events in question. Reportedly, the events as described did not sound particularly consistent with central nervous system ischemia or multiple sclerosis; however, the Veteran did have a peripheral neuropathy on examination. The examiner opined that the Veteran's right leg dysfunction might be related to this neuropathy, in that running caused a dysfunction of the Veteran's lumbosacral plexis on the right. Additionally, although the Veteran did not describe pain with the aforementioned incidents, according to the examiner, it was possible that those incidents represented a painless claudication, in particular, given the Veteran's family history of vascular disease. The examiner further noted that the Veteran's MRI had been reviewed and was not typical of that seen in multiple sclerosis, but rather it was likely that the Veteran's MRI represented small vessel ischemic changes as opposed to demyelination.

After discharge from service, the Veteran underwent a June 2005 QTC general medical examination. The examiner opined that there was no pathology present sufficient to render a diagnosis of a right lower extremity disability or a disability for syncopal episodes. However, during the course of an August 2005 Holter monitor evaluation conducted as part of the June 2005 QTC examination, a number of premature atrial contractions, in conjunction with which the Veteran reported episodes of "lightheadedness and weakness in his legs" were noted. 

A discussed above, the Veteran was scheduled in December 2010 for neurological and peripheral nerves examinations given the ambiguity surrounding nature and etiology of the Veteran's claimed disabilities on appeal. The Veteran failed to appear for either examination without good cause and the December 2010 report from MAS indicated the examinations were cancelled by the Veteran. The Veteran's representative has made no contention or attempt to reschedule on behalf of the Veteran in the December 2011 post-remand brief. Therefore, the claims on appeal will be decided based on the evidence of record. See 38 C.F.R. § 3.655 (2011).

Review of the evidentiary record shows that there is no competent or probative evidence showing that the Veteran currently has a disability of the right lower extremity characterized by numbness/paresthesia or a disability characterized by syncopal episodes. The June 2005 QTC examiner opined that there was no pathology to render a diagnosis for a right lower extremity disability for syncopal episodes. Therefore, the evidence of record does not show any medical diagnosis for the Veteran's claimed disabilities on appeal. 

The Veteran was informed in an undated notice letter as part of the BDD Program that he must have evidence of a current disability for his claimed disabilities. He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence. Since there is no competent medical evidence of a current "disability," as documented by the June 2005 QTC examiner, service connection for the claims on appeal cannot be granted. The Court has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury. See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).

Although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a disability of the right lower extremity or a disability characterized by syncopal episodes. See Bostain v. West, 11 Vet. App. 124, 127 (1998). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

The Board also acknowledges the Veteran's representative's contention made in a June 2009 statement in lieu of VA Form 646 that the Veteran's right lower extremity symptomatology might in some way be related to the vein stripping in the right lower extremity which the Veteran underwent during his period of active military service. The Board notes that the November 2010 decision, remanding the claims on appeal for additional VA examinations to evaluate the Veteran's claimed disabilities, was issued, in pertinent part, in light of the representative's contention. As noted above, the Veteran cancelled the subsequent VA examination requests, thus the Board does not find that an additional remand is required and the decision is based on the evidence of record. See 38 C.F.R. § 3.655 (2011).

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claims of entitlement to service connection for a disability of the right lower extremity characterized by numbness/paresthesia and for a disability characterized by syncopal episodes. See Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for a disability of the right lower extremity characterized by numbness/paresthesia is denied.

Entitlement to service connection for a disability characterized by syncopal episodes is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


